        Case
         Case1:18-cr-00567-VSB
              1:18-cr-00567-VSB Document
                                 Document36-2
                                          39 Filed
                                              Filed10/05/18
                                                    10/04/18 Page
                                                              Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               - against -

CHRISTOPHER COLLINS,                                               18-CR-567 (VSB)
CAMERON COLLINS, and
STEPHEN ZARSKY,
                       Defendants.



       DEFENDANT CAMERON COLLINS’S WAIVER OF APPEARANCE FOR
                OCTOBER 11, 2018, STATUS CONFERENCE

       Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, Defendant Cameron

Collins waives his right to be present in open court for the October 11, 2018, status conference.

       Mr. Collins requests that the Court proceed on October 11, 2018, and agrees that his

interest will be deemed represented by the presence of his counsel, the same as if Mr. Collins

himself was personally appearing in court. Mr. Collins understands that he has a right to be

present for all court proceedings in this case, and he knowingly and voluntarily waives that right

for the October 11, 2018, status conference.

       Mr. Collins further acknowledges that he has been informed of his rights under Title 18

U.S.C. §§ 3161-3174 (Speedy Trial Act) and authorizes his attorneys to set times and delays

under the Act without being personally present.


              
Dated: ______________________
       Asbury Park, New Jersey
                                                     ______________________________
                                                     Cameron Collins
        Case
         Case1:18-cr-00567-VSB
              1:18-cr-00567-VSB Document
                                 Document36-2
                                          39 Filed
                                              Filed10/05/18
                                                    10/04/18 Page
                                                              Page22ofof22



I agree with and consent to my client’s waiver of appearance.


         Oct. 3, 2018
Dated: _____________________
       New York, New York

                                                    CROWELL & MORING LLP

                                                    By: _/s/ Rebecca  M. Ricigliano
                                                             _____________________________
                                                    Rebecca M. Ricigliano
                                                    590 Madison Avenue, 20th Floor
                                                    New York, New York 10022
                                                    Telephone: (212) 895-4268

                                                    Thomas A. Hanusik
                                                    Patrick S. Brown (Admitted Pro Hac Vice)
                                                    1001 Pennsylvania Avenue, NW
                                                    Washington, DC 20004
                                                    Telephone: (202) 624-2500

                                                    Attorneys for Cameron Collins




SO ORDERED:

Dated: _____________________
         October 5, 2018
       New York, New York
                                                    ______________________________
                                                    Honorable Vernon S. Broderick
                                                    United States District Judge
